Citation Nr: 0717878	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-01 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD) and, if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD due to lack of verification of an in-service stressor.  
By letter dated the following month, the veteran was notified 
of this decision and of his appellate rights.  He did not 
appeal this decision.

2.  Evidence received since the February 2002 RO decision 
includes evidence which is neither cumulative nor redundant 
and raises a reasonable possibility of substantiating the 
claim for service connection for PTSD.  

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible supporting evidence of an in-service 
stressor.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided notice as to 
assignment of effective dates or disability ratings.  
However, no prejudice to the veteran can result from this 
defect in notice.  As the Board is denying his claim for 
service connection, any questions regarding these downstream 
elements are moot.  

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA satisfied the duty to assist, other than as to effective 
dates and disability ratings, by letter dated in July 2004.  
This notice was provided to the veteran prior to the initial 
adjudication of his claim in September 2004.  He was given 
the applicable regulatory definition of new and material 
evidence, he was told the reason for the previous denial of 
his claim for this disability, that is, absence of a verified 
in-service stressor, and he as told that the evidence must 
relate to this fact.  
This letter also informed the veteran of the requirements of 
a successful service connection claim, and of his and VA's 
respective duties in obtaining evidence.  He was asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The content and timing of this 
notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Service medical and personnel records are associated with the 
claims file, as are records and reports from VA and non-VA 
health treatment providers.  All records for which the 
veteran sought VA assistance in obtaining, have been 
obtained.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, merely filing a claim for benefits and 
presenting evidence of a disability is not enough to 
necessitate a medical examination.  VA's duty to provide a 
medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a 
diseases manifesting during an applicable presumptive period, 
and an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability.  38 U.S.C.A. § 
5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).





The veteran's claim for service connection fails because the 
occurrence of an in-service stressor has not been 
established.  An after the fact medical opinion cannot serve 
as the basis for verification of an in-service stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Absent the 
occurrence of an in-service stressor, service connection for 
PTSD cannot be granted, irrespective of whether a diagnosis 
of PTSD has been rendered.  See 38 C.F.R. § 3.304(f).  Thus, 
the Board declines to provide a medical examination or seek a 
medical opinion.

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006), Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  



Service connection

New and material evidence

Service connection for PTSD was initially denied by the RO in 
a February 2002 rating decision.  The basis for the denial 
was that the evidence failed to demonstrate that the veteran 
engaged in combat with the enemy and information regarding 
alleged in-service stressors was insufficient for 
verification.  On March 12, 2002, the RO notified the veteran 
of the decision and of his appellate rights.  The veteran did 
not initiate an appeal of that decision within one year of 
the notice letter and the decision thus became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
PTSD.  Evidence received since the February 2002 RO decision 
includes an October 2004 letter signed by a physician's 
assistant and a psychiatrist of a VA PTSD/Trauma clinic.  
These practitioners state that the veteran suffered severe 
psychological injury from events he related, including seeing 
floating bodies of dead Vietnamese soldiers, seeing a marine 
killed when an armored personnel carrier slid into him, and 
engaging in a search and destroy operation in which he was 
ordered to fire on a Vietnamese woman and child.  Also 



newly submitted, are histories of Marine Corp units to which 
the veteran was assigned during his active service.  For the 
purposes of determining if evidence is new and material, VA 
must consider the evidence credible, and furthermore, the 
Board is precluded from weighing the evidence when deciding 
whether to reopen a claim based upon submission of new and 
material evidence.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Taken together, the October 2004 letter and unit 
histories constitute new and material evidence under 38 
C.F.R. § 3.156.  Therefore, the veteran's claim for service 
connection for PTSD is reopened.  


Merits

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in-service 
stressor depends upon whether the veteran engaged in combat 
with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

In contrast, '....Where...VA determines that the veteran did 
not engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.'   See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  The requisite 
additional evidence may be obtained from the veteran's 
service medical records or from other sources.  Moreau at 
395.  Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
VAOPGCPREC 12-99 (Oct. 18, 1999).  

Although, for the purpose of reopening a claim the Board is 
prohibited from weighing evidence and must assume evidence is 
credible, in deciding the claim on the merits the Board must 
assess the credibility and probative weight of the evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990).

Service medical records are absent for complaints of or 
treatment for psychiatric illness.  A July 1973 separation 
report of medical examination contains no indication that the 
veteran suffered from any psychiatric illness.

Of record is the veteran's DD 214 which shows that he served 
in Vietnam from July 22, 1972 to August 15, 1972 and from 
August 24, 1972 to October 7, 1972.  His awards do not 
include any of those awards that can conclusively establish 
an in-service stressor based on engagement in combat with the 
enemy.

Service personnel records show that the veteran was stationed 
with the 2nd battalion, 4th Marine from February 22, 1972 to 
December 4, 1972; and with the 2nd battalion, 9th Marine from 
December 5, 1972 to March 4, 1973.  

Embarkation slips show that the veteran embarked on board 
aircraft at Norton Air Force Base California on February 20, 
1972 and arrived at Kadena Air Force Base Okinawa the 
following day.  On July 19, 1972, he embarked on the U.S.S. 
Juneau in Okinawa and disembarked on July 25, 1972 in the 
Phillipine Islands.  He also embarked on board the U.S.S. 
Juneau on August 11, 1972 in the Phillipines and departed 
therefrom on August 21, 1972.  

Also of record is a personnel document documenting any combat 
history, expeditions, or awards received.  This document 
shows that the veteran participated in the Sakololo relief 
operation in the Republic of the Philippines from July 22, 
1972 to August 15, 1972, and participated a member of TG 79.5 
in contiguous waters of the Republic of Vietnam from August 
24, 1972 to October 10, 1972.  

In a letter dated in December 2001, the veteran requested 
that VA considered the intake and assessment from a July 2001 
VA PTSD program as his stressor statement.  The referred to 
VA clinic notes contain the veteran's reports that during 
service in Vietnam he was subjected to sniper attack, 
observed a man crushed between two personnel carriers while 
he was attached to the U.S.S. Juneau, saw fellow soldiers 
killing a civilian, someone put a dead body on a post, dead 
bodies floating in the river, officers killed by their own 
soldiers, bodies in mass graves, and a few of his friends 
killed by snipers and booby traps.  

In a letter received in June 2004, the veteran stated that he 
did not know the date or name of the marine who he asserts 
was cut in half when two "am-tracks" collided.  He states 
that this happened while he was onboard the U.S.S. Juneau in 
the Gulf of Tonkin.  In an October 2004 statement, the 
veteran indicated that this event occurred in February 1972.  
A June 2005 Report of Contact, shows that the veteran had 
provided insufficient information for a search of Marine Corp 
records, indicating that such a search required the name of 
the marine and the unit to which the marine was assigned.  In 
an October 2005 statement, the veteran indicated that the 
marine allegedly crushed was not in the veteran's unit and 
the veteran did not remember his name.  He also stated that 
this event occurred in early spring.  The Board notes that 
the personnel records do not show that the veteran was 
onboard the U.S.S. Juneau prior to July 1972 and do not show 
that he was in the contiguous waters of Vietnam, where he 
claims this incident occurred, prior to August 1972.  The 
veteran's accounts of events on board the U.S.S. Juneau prior 
to July 1972 are therefore not credible.  A Report of 
Contact, dated in March 2006, indicates that a search of the 
Vietnam Wall did not indicate any marine casualties during 
the months of August, September, and October 1972 

A March 2006 Report of Contact documents efforts of the RO to 
verify dates of alleged search and destroy missions that the 
veteran claimed to have participated in the Quang Tri 
Province of the Republic of Vietnam.  The veteran could not 
provide specific dates for these events but narrowed it to 
between January 1, 1973 and February 10, 1973.  He also 
confirmed that he was stationed with Company G, 2/9th, 3rd 
Marine Division.  The March 2006 Report of Contact states 
that research showed that the 2nd battalion 9th Marine was 
not in Vietnam from January 1973 to February 1973.  In a May 
2006 statement, the veteran argued that the RO's research was 
inapplicable, stating that he was assigned to the 2nd 
batallion 4th Marine during the stated time period.  However, 
the veteran's personnel file shows this to not be the case; 
his service with the 2nd Batallion 4th Marine ending in 
December 1972, prior to the dates he gave for the occurrence 
these search and destroy missions.  





Also contained in the claims file, is history of the 2nd 
batallion, 4th Marine, with a highlighted section that, 
during the 1972 Easter Offensive, this unit actively 
supported troops from nearby amphibious ships.  However, 
there is no evidence that the veteran participated in this 
operation or that this operation involved actual combat with 
the enemy.  Rather, the dates of his service in Vietnam, 
whether obtained from his DD214 or from document listed any 
combat history, expeditions, or awards, do not show service 
in Vietnam prior to July 1972 or after October 1972.  Indeed, 
the record reflects that the veteran served in the contiguous 
waters of Vietnam; there is no evidence that he actually set 
foot on land and therefore no evidence that he engaged in any 
search and destroy missions.  Because there is no credible 
evidence of record that the veteran engaged in combat with 
the enemy, and because his service history contradicts his 
reports as to when he engaged in the alleged search and 
destroy missions, the Board finds that the veteran did not 
engage in combat with the enemy.  

In order to find that any of the claimed in-service stressors 
occurred, evidence other than the veteran's own statements 
must corroborate or verify occurrence.  The October 2004 
letter from VA PTSD/trauma clinic practitioners does not 
provide the necessary corroboration or verification, as this 
letter amounts to no more than a recitation of the veteran's 
own assertions.  After the fact medical nexus evidence does 
not, standing alone, provide the necessary corroboration of 
the veteran's statements to verify the occurrence of the 
claimed service.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

Because none of the claimed in-service stressors have been 
verified, and because the veteran has been unable to provide 
more specific information to warrant additional attempts at 
verification, his claim lacks this necessary element.  For 
this reason the veteran's claim for service connection for 
PTSD must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the 


benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

New and material evidence has been presented to reopen a 
claim for entitlement to 
service connection for PTSD and, to this extent, the appeal 
is granted.

Entitlement to service connection for PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


